Citation Nr: 9930405	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
nose, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  This appeal arises from a September 1997 rating 
decision of the Department of Veterans Affairs (VA), Waco, 
Texas, regional office (RO).


FINDINGS OF FACT

1.  There is no objective evidence of a link between the 
veteran's current carcinoma of the nose, which was first 
noted in 1997, and any incident of service, including Agent 
Orange exposure; the veteran does not currently have 
chloracne.  

2.  The claims of service connection for carcinoma of the 
nose and chloracne, claimed as a result of Agent Orange 
exposure, are not plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.

4.  The RO, by rating decision dated in December 1979, denied 
service connection for a skin rash on the basis that no 
chronic skin rash was shown during service or at the time of 
the claim; the veteran submitted a notice of disagreement, 
and received a statement of the case, however he did not file 
a timely substantive appeal, and the decision became final.

5.  The evidence added to the record since the RO's decision 
of December 1979 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
a chronic skin disorder that was incurred in or is 
attributable to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well grounded 
claims for service connection for carcinoma of the nose or 
chloracne, claimed as due to Agent Orange exposure.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The RO denied service connection for a skin rash by final 
rating decision dated in December 1979; new and material 
evidence has not been submitted, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Agent Orange Claims

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas, and acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  Furthermore, in August 1996, the Secretary 
of Veterans Affairs determined that there is no positive 
association between herbicide exposure and neuropsychiatric 
disorders and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442-
41449 (August 8, 1996).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current carcinoma of the nose and 
claimed chloracne and his period of service or exposure to 
Agent Orange are inherently incredible when viewed in the 
context of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The service medical records show no treatment for chloracne 
or carcinoma.  The separation examination in March 1969 
indicated normal skin and nose examinations.  Residual 
invasive nodular basal cell carcinoma of the left nasal 
supra-alar area was first shown in 1997, nearly 28 years 
after the veteran's separation from service.  There is no 
medical evidence of chloracne of record.

The veteran's basal cell carcinoma is not a disorder presumed 
to be related to herbicide exposure under the applicable 
regulations, and it has not otherwise been medically 
associated with his period of service or exposure to Agent 
Orange.  The Board has carefully considered the veteran's 
statements with respect to his claims; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of disability and a relationship between that 
disability and his service because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, at 611 (1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). The RO informed the veteran 
that there is no objective evidence showing that his current 
basal cell carcinoma was present in service or are due to 
Agent Orange exposure, or that he currently has chloracne.  
Unlike the situation in Robinette, the veteran has not put VA 
on notice of any specific piece of evidence that, if 
submitted, could make his claim well-grounded.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

In view of the above, the Board must deny the claims for 
service connection for carcinoma of the nose and chloracne, 
claimed as a result of exposure to Agent Orange, as not well 
grounded.

Skin Rash- New and Material Evidence

The RO, by rating decision dated in December 1979, denied 
service connection for a skin rash on the basis that no 
chronic skin rash was shown during service or at the time of 
the claim; the veteran submitted a notice of disagreement, 
and received a statement of the case, however he did not file 
a timely substantive appeal, and the decision became final.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

When the claim was previously denied, evidence showed that 
the veteran had an episode of heat rash on his arms in July 
1968, but that the service separation examination in March 
1969 noted a normal skin examination.  A VA dermatology 
examination in August 1979 found no skin disorder present; 
the veteran presented a photograph of a prior episode of 
lower leg dermatitis which the examiner noted appeared to be 
an ordinary nummular eczema, not something caused by toxins 
or contact dermatitis. 

Relevant, non-duplicative evidence received since the 
December 1979 rating decision consists of: a February 1977 VA 
dermatology consult on which the veteran reported an 
approximately one year history of skin rash on his legs, 
arms, and lower trunk.  The examiner diagnosed simple 
nummular eczema.  A July 1990 VA examination which showed 
normal skin; a December 1990 VA medical report that showed a 
normal skin examination; and an August 1991 VA dermatology 
consultation which found no dermatitis present.  

The medical evidence provided does not serve to demonstrate 
that the veteran has a chronic skin disorder which is 
attributable to his period of service.  The veteran has 
submitted statements to the effect that his claimed disorder 
began during service and has become a chronic disability.  
These statements are not only cumulative of evidence of 
record in December 1979, they are also contradicted by the 
objective evidence of record which indicates an onset of skin 
problems in the late 1970's, with no current objective 
findings; as such the lay statements are not found to be 
material.  

While the veteran has submitted various items of evidence 
since the December 1979 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since December 1979 does not 
demonstrate that the veteran has a chronic skin disorder 
which began during or is attributable to his period of 
service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of a chronic skin 
disorder that is attributable to the veteran's period of 
service.


ORDER

Service connection for carcinoma of the nose, claimed as due 
to Agent Orange exposure, is denied.

Service connection for chloracne, claimed as due to Agent 
Orange exposure, is denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for skin rash; the benefits 
sought on appeal remain denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

